DETAILED ACTION

The Amendment filed by Applicant on 12/28/2021 is entered.

Claim 3 is canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 12/28/2021 have been fully considered and they are found persuasive.

Th rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over JP 2010-209275 A (hereinafter “’275”) in view of WO 2011/074125 (hereinafter “’125”) is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-209275 A (hereinafter “’275”) in view of Liu et al., US 2014/0323610 A1 (hereinafter “Liu”). ‘275 teaches a polymer composition comprising a polymer and a scale-shaped or plate-shaped filer having an average particle diameter of 3 micron or less in which proportion of particles having a particle diameter of 10 micron or more in the particles having a particle diameter of 1 micron or more is 10% or more. See ‘275, Abstract. ‘275 further teaches fluoro-rubber and graphite. See ‘275, [0005] – [0007]; [0031] – [0039]. ‘275 further teaches the use of a crosslinking agent. See ‘275, [0068] – [0079]. The present invention differs from ‘275 in that the present invention requires graphene sheets of particular dimensions. Liu .  

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh